COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-15-00151-CV


ROSANNA SILVERIO AND ALVIN                                        APPELLANTS
GREEN

                                         V.

TRADITIONAL HERITAGE                                                 APPELLEE
HOMEOWNER ASSOCIATION,
INC.


                                     ------------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 14-07314-367

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      On May 04, 2015, and May 18, 2015, we notified appellants in accordance

with rule of appellate procedure 42.3(c) that we would dismiss this appeal unless




      1
       See Tex. R. App. P. 47.4.
the $195 filing fee was paid. See Tex. R. App. P. 42.3(c). Appellants have not

paid the $195 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellants failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.



                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: June 25, 2015




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                    2